Citation Nr: 0204736	
Decision Date: 05/20/02    Archive Date: 05/24/02	

DOCKET NO.  99-12 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of lunotriquetral arthrodesis, right wrist, with 
right distal bone graft, with arthritis, currently evaluated 
as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 until 
November 1964 with the U.S. Navy and had additional service 
with the Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

Additional medical consultation and treatment records were 
received in February 2002 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ); 
such evidence has not first been considered by the AOJ.  
Pursuant to 38 C.F.R. § 20.1304 (2001), pertinent evidence 
received by the Board under this section necessitates a 
return of the case to the AOJ for review, consideration and 
preparation of a supplemental statement of the case prior to 
a Board decision unless there has been a waiver of such 
referral.  Considering that the evidence included waiver of 
consideration by the RO, the submission does not preclude a 
decision by the Board at this time. 

The Board notes that the issue of whether new and material 
evidence had been submitted to warrant reopening a claim of 
entitlement to service connection for bilateral hearing loss 
was denied in an August 1998 rating decision.  The veteran 
submitted a statement dated in September 1998 that the Board 
construes as a notice of disagreement as to that 
determination; however, a statement of the case has not been 
promulgated as to that claim.  Accordingly, the matter is 
remanded to the RO for disposition as appropriate.  Manlincon 
v. West, 12 Vet App 238 (1999).


FINDINGS OF FACT

1.  The veteran is right-handed; thus, his right wrist is his 
major extremity.

2.  The veteran's right wrist disorder manifests restricted 
range of motion and subjective complaints of pain, without 
evidence of ankylosis.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
10 percent for the postoperative residuals, lunotriquetral 
arthrodesis, right wrist, with right distal bone graft, with 
arthritis, have not been met. 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321(b)(1), 3.156(a), 3.159 and 3.326(a), Part 4, Diagnostic 
Codes 5003, 5010, 5214, 5215 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has fulfilled its notice 
and duty to assist requirements as they pertain to this 
particular case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 
C.F.R. § 3.159.  The veteran has been afforded a pertinent VA 
examination concerning his claim.  Attempts have been made to 
obtain evidence identified as material to the claim.  There 
is no indication that additional pertinent treatment records 
exist that might be needed to decide this particular claim, 
or that additional examination or medical opinion might be 
necessary.

Service medical records show that in March 1996 the veteran 
underwent diagnostic arthroscopy, debridement of the 
triangular fibrocartilage, lunotriquetral arthrodesis with 
right distal radius bone graft of the right wrist.  Based on 
inservice treatment, a rating decision in August 1998 granted 
service connection for the postoperative residuals, 
lunotriquetral arthrodesis, right wrist, with right distal 
bone graft, assigning a noncompensable evaluation.  A March 
2001 rating action expanded service connection to include 
arthritis and increased the rating to 10 percent, effective 
from March 1998.

Disability evaluations are administered under a Schedule for 
Rating Disabilities (Schedule) which is found in 38 C.F.R. 
Part 4 and is designed to a compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
Id.

The VA examiner in May 2000 opined that the veteran had signs 
and symptoms of early arthritic changes.  Arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. Part 4, Code 5010.  
Degenerative arthritis established by X-ray findings, under 
Diagnostic Code 5003, is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.

The RO has also rated the veteran under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, for limitation of motion of the wrist.  
Under Diagnostic Code 5215, a 10 percent evaluation may be 
assigned for palmar flexion limited in line with the forearm, 
and for dorsiflexion less than 15 degrees.  A 10 percent 
evaluation is the only assignable rating under this 
diagnostic code for both the major and minor extremities.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5214, a 30 percent 
evaluation may be assigned for favorable ankylosis of the 
major wrist and 20 degrees to 30 degrees' dorsiflexion.  A 
40 percent evaluation may be assigned under this diagnostic 
code for ankylosis of the major wrist in any other position, 
except favorable; a 50 percent evaluation requires 
unfavorable ankylosis in any degree of palmar flexion, or 
with ulnar or radial deviation.

The Board concludes, based on the entire record, that the 
veteran's disability picture does not approximate a 
disability in excess of the current 10 percent evaluation for 
limitation of motion of the right wrist.  The Board notes 
that the maximum rating allowed under Diagnostic Code 5215 
has already been assigned for that incapacity.  Furthermore, 
the recent medical evidence does not demonstrate an 
approximation of ankylosis of the right wrist, a condition 
which would support a higher rating.  

Private medical records dated in August 1998 show that the 
active range of motion of the right wrist were listed as 
55 degrees of dorsiflexion, 60 degrees of palmar flexion, 
30 degrees of ulnar deviation, and 20 degrees of radial 
deviation.  

At VA examination in June 1999, the reported range of motions 
were 65 degrees of dorsiflexion, 65 degrees of palmar 
flexion, 20 degrees of radial deviation, and ulnar deviation 
was 0 to 30 degrees.  The examiner indicated that the normal 
range of motions on the left side were 70 degrees of 
dorsiflexion, 70 degrees of palmar flexion, 40 degrees of 
ulnar deviation and 30 degrees of radial deviation.  

At VA examination in August 2000, the range of motions were 
described as 60 degrees of dorsiflexion, 60 degrees of palmar 
flexion, 35 degrees of ulnar deviation, and 20 degrees of 
radial deviation.  With comparison, the opposite wrist showed 
ranges of 70 degrees of dorsiflexion, 65 degrees of palmar 
flexion, 45 degrees of ulnar deviation, and 40 degrees of 
radial deviation.  

An examination performed at the University of Arkansas 
Medical Center in January 2002 concluded that the veteran's 
right wrist demonstrated normal range of motion without 
evidence of inflammatory disease.  As such, the described 
range of motion does not nearly equate to ankylosis.

Although the veteran's disability does not equate to 
ankylosis, the Board must also discuss the impact of pain and 
other factors as set forth in 38 C.F.R. §§ 4.40 and 4.45.  
That is, pain on motion, incoordination, weakened movement, 
excess fatigability, or any of the other factors articulated 
in 38 C.F.R. § 4.45.  The functional limitation due to pain 
must be accounted for in the disability evaluation.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA outpatient records dated in April 1999 show that the 
veteran was given pain medication for right hand and wrist 
pain.

At his VA examination conducted in June 1999, the veteran 
reported that he felt popping on forceful gripping.  He 
reported constant pain on a day-to-day basis.  He ranked his 
pain at a level of 8 using 10 as a maximum.  He also 
complained of pain in the metacarpal joints, particularly 
during cold weather.  His medication included Motrin and 
Naprosyn, which he indicated had no effect.  He described 
numbness about the central dorsal transverse incision.  On 
examination, it was noted that he had slight weakness of the 
right grip on handshake.  There was crepitation on flexion 
and extension at the dorsum of the wrist.  It was also noted 
that the veteran had slight pain on dorsiflexion and palmar 
flexion at the extremes.  It was noted that radial deviation 
caused the most pain.  He showed excellent pinch and hook 
capabilities.  The examiner noted that the veteran had 
capability of function of the right hand but the total 
function was limited because of pain at the endpoint of the 
range of motions which were involved in hand function.  

A private physician reported in June 1999 that the veteran 
still had severe right wrist pain with some decreased range 
of motion.

At VA examination in August 2000, the veteran voiced similar 
complaints.  On physical examination, it was noted that he 
reported difficulty or a sense of stiffness in grasping, 
although he had mobility of the fingers and thumb.  It was 
noted that at the endpoints of the veteran's ranges of motion 
exercises were painful.  The more severe pain was elicited 
during ulnar deviation.  The right hand showed pinch, hook 
and grasp without vascular impairment.  The veteran was 
prescribed Motrin, 800 milligrams, three times a day and 
Darvon as needed for pain.  He reported that he took these on 
a daily basis.  The examiner commented that the veteran had 
some functional loss of limitation due to pain in the right 
wrist.  The examiner indicated that the veteran would not be 
able to participate in work that required forceful impacting 
efforts with the right forearm, hand, or arm.  He would also 
be impaired if he attempted rapid range of motion efforts 
over an extended period of time.

The January 2002 Arkansas examination reported adequate 
muscle strength without obvious sensory deficit.

The veteran is competent to report pain in his right wrist.  
However, these complaints of pain do not exceed the criteria 
for the current 10 percent rating.  He has not identified any 
functional limitation to warrant a higher rating under any 
applicable rating criteria.  At the most recent VA 
examination, the veteran had nearly full range of motion.  
With consideration of pain, fatigue, weakness and 
incoordination, the current 10 percent rating appropriately 
compensates the functional impairment caused by the veteran's 
disability.  The Board concludes that a higher rating is not 
warranted due to pain alone, under any applicable diagnostic 
code.  Taking into consideration the veteran's statements 
regarding pain and the VA examiner's remarks concerning the 
functional loss that occurs, the Board considers that the 
disability at issue equates to a 10 percent disability 
rating.

The post service medical records indicate that the veteran 
had residual surgical scarring from the inservice surgery.  A 
veteran can receive separate disability ratings unless the 
condition constitutes the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  Residuals, superficial scarring 
resulting from the injury must be poorly nourished with 
repeated ulceration, or tender and painful on objective 
demonstration for a 10 percent rating.  38 C.F.R. Part 4, 
§ 4.117, Diagnostic Codes 7803, 7804.  Scars, other than 
disfiguring facial scars, residuals of second or third degree 
burns, or scars that are poorly nourished, etc., are rated on 
limitation of function of the part affected.  38 C.F.R. 
§§ 4.118, Part 4, Diagnostic Code 7805.  The scarring has not 
shown to result in functional impairment warranting a 
separate rating under Diagnostic Code 7805, nor is the scar 
poorly nourished with ulceration or tender and painful on 
objective demonstration, which would warrant a separate 
10 percent rating under Diagnostic Code 7803 or 7804, 
respectively.  The VA examiner in August 2000 noted that the 
surgical incisions were well healed and nontender.  
Therefore, a separate compensable rating for the surgical 
scars are not warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

This case does not present factors such as frequent periods 
of hospitalization or marked interference with employment.  
The veteran reported at his June 1999 VA examination that he 
was required to take early retirement from the Civil Service 
in September 1998 due to his right wrist.  He indicated that 
he was unable to firmly grip with the wrist in various 
positions of flexion or extension.  The veteran reported at a 
March 2000 private examination that he is employed delivering 
lawn mowers but is trained as a gunsmith.  On review of the 
record, it is not objectively shown that his retirement from 
the Civil Service resulted from his service-connected 
disability.  Nor is it shown that his current disability is 
so severe as to interfere with employment.  As shown above, 
the limitation of motion demonstrated above is no more than 
slight to moderate in the degree of restriction.  Further, 
the record contains no objective evidence from any employer 
implicating his right wrist disability.

Moreover, review of the claims file does not show that the 
service-connected disorder has resulted in hospitalization 
recently.  As discussed above, the medical evidence reveals 
that no more than a 10 percent disability evaluation is in 
order for the veteran's right wrist disability.  Neither his 
statement nor the medical records indicate that this 
disability warrants the assignment of an extraschedular 
evaluation.


ORDER

An increased evaluation for a right wrist disability is 
denied.



REMAND

As noted above, the RO has not issued a statement of the case 
on the issue pertaining to whether new and material evidence 
has been submitted to warrant reopening a claim of 
entitlement to hearing loss.  Where a veteran has submitted a 
timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Accordingly, the case is 
REMANDED to the RO for the following development:

The RO should issue a statement of the 
case to the veteran and representative 
addressing the issue of whether new and 
material evidence has been submitted to 
warrant reopening a claim of entitlement 
to hearing loss.

After completion of the above, and after the veteran has been 
given the opportunity to respond thereto, the claims file 
should be returned to the Board for further appellate 
decision, if in order.  However, the issue should not be 
certified to the Board unless all applicable appellate 
procedures are followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran is free to submit additional evidence 
and argument while the case is in 
remand status.  See Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. 

Brown, 8 Vet. App. 109, 112 (1995); and Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	S.M. CIEPLAK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

 

